Citation Nr: 1824616	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran.


ATTORNEY FOR THE BOARD

T.S.E., Counsel








INTRODUCTION

The Veteran had active duty service from January 1963 to January 1967.  He died in February 2017.  The appellant is the daughter of the Veteran

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans' Affairs (VA).  


FINDING OF FACT

The Veteran was assigned a total and permanent disability rating for his service-connected disabilities effective February 27, 2007; at that time, the appellant was 32 years old.  


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran are not met.  38 U.S.C. 
 §§ 3501, 3512 (2012); 38 C.F.R. §§ 3.807, 21.3040, 21.3041 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant asserts that she is entitled to DEA benefits under 38 U.S.C. Chapter 35 as a child of the Veteran.  She asserts that the age restriction of the applicable law should not be applied, because the Veteran was exposed to Agent Orange during service, and suffered a loss of lifespan as a result, and she had to witness his associated pain and suffering.  See Appellant's appeal (VA Form 9), dated in September 2014.  

Basic eligibility for certification of Dependents' Educational Assistance exists if a veteran: 1) was discharged from service under conditions other than dishonorable, or died in service and 2) has a permanent and total service-connected disability; or had a permanent total service connected disability at the date of death; or died as a result of a service-connected disability.  Basic eligibility for DEA benefits can also exist for a dependent of a serviceperson under certain conditions, which are not applicable to the current claim on appeal.  38 C.F.R. § 3.807 (a).

The Veteran is shown to have served in the Republic of Vietnam.  He died in February 2017.  At that time, service connection was in effect for multiple disabilities, to include posttraumatic stress disorder (PTSD) and dementia, Parkinson's disease, and diabetes mellitus, type 2; a total disability rating based on individual unemployability due to service-connected disabilities (TDIU ) was in effect as of February 27, 2007.  The Veteran's TDIU award is considered by the RO to be a "permanent and total" rating.  Thus basic eligibility for DEA benefits was also established as of February 27, 2007.  38 C.F.R. § 3.807 (a).  

The Board notes that in March 2017, the RO granted the Veteran's surviving spouse's claim for service connection for the cause of the Veteran's death, and entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  

Basic eligibility means that a dependent of the Veteran could receive an award DEA benefits if he or she meets specific requirements, including being below a maximum age at time when the Veteran became eligible for the benefits.  The Board must determine whether the Appellant has met this age requirement.

In January 2014, the Appellant filed a claim for DEA benefits.  See VA Form 22-5490, received in January 2014.  In her claim, she stated that her date of birth is in January 1975.   

VA regulations are very clear that no person is eligible for DEA benefits who has reached his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040 (c).  The effective date of permanent and total service-connected disability (TDIU) in this case is February 27, 2007.  At that time, the Appellant was over 26 years of age (i.e., she was 32); given her birth date, she would have turned 26 years old in January 2001.  Consequently, under the plain meaning of the controlling regulation, she is not eligible to receive DEA benefits.  Id.  Accordingly, because the Appellant was over the age of 26 as of February 27, 2007, the controlling regulation does not permit the Board to award the Appellant entitlement to DEA benefits, and the claim must be denied.  Id.  

The Board has considered the Appellant's arguments and is extremely sympathetic to them.  However, the Board is bound to follow the controlling regulations that are derivatives of the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because a child of the Veteran is not permitted to begin receiving DEA benefits after age 26 and because basic eligibility to such benefits was not established until after the Appellant had turned 26, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107 (b) (2012) are not for application.  Any error by VA in compliance with the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032.  Thus, VCAA notice and assistance was not required in this case.  The Board notes that the Appellant was provided with notice of the basis for the agency of original jurisdiction's decision and of regulatory provisions pertinent to eligibility to DEA benefits and was given a sufficient opportunity to respond.  Under these circumstances, she is not prejudiced by the Board proceeding to issue its decision.


ORDER

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


